14‐2383‐cr 
United States v. Liddon Young  




                                  In the
             United States Court of Appeals
                          For the Second Circuit
                                  ________ 
                          AUGUST TERM 2015 
                             No. 14‐2383‐cr 
                                        
                     UNITED STATES OF AMERICA, 
                                 Appellee, 
                                        
                                      v. 
                                        
                            LIDDON YOUNG, 
                         Defendant‐Appellant. 
                                        
                                ________ 
                                        
            Appeal from the United States District Court 
               for the Western District of New York 
                                ________ 
                       
                    SUBMITTED: DECEMBER 7, 2015 
                     DECIDED: JANUARY 29, 2016 
                                ________ 
                                        
Before: CABRANES, PARKER, and LOHIER, Circuit Judges. 
                                ________ 
 
      On  appeal  from  a  July  1,  2014  judgment  of  the  United  States 
District Court for the Western District of New York (Frank P. Geraci, 
                             




Jr., Judge) sentencing defendant‐appellant Liddon Young principally 
to  a  term  of  imprisonment  of  fifteen  years.    We  AFFIRM  the 
sentence  insofar  as  it  rests  on  the  District  Court’s  rejection  of 
Young’s  arguments  for  a  downward  departure  and  a  variance,  but 
insofar  as  the  sentence  rests  on  the  District  Court’s  application  of 
sentencing  enhancements  under  U.S.S.G.  § 2K2.1(b)(6)(B)  and 
U.S.S.G.  §  3C1.1  and  its  denial  of  a  sentencing  adjustment  under 
U.S.S.G. § 3E1.1, we REMAND for resentencing consistent with this 
opinion. 
       Judge LOHIER  concurs in part and concurs in the judgment in 
part in a separate opinion. 
                               ________ 
                                    
                  David  C.  Pilato,  LaDuca  Law  Firm,  Rochester, 
                  NY, for Defendant‐Appellant. 
                   
                  Stephan  J.  Baczynski  and  Joseph  J.  Karaszewski, 
                  Assistant  United  States  Attorneys,  for  William  J. 
                  Hochul,  Jr.,  United  States  Attorney  for  the 
                  Western  District  of  New  York,  Buffalo,  NY,  for 
                  Appellee. 
                               ________ 
                                    
JOSÉ A. CABRANES, Circuit Judge: 

       The  principal  question  presented  is  whether,  in  the 
circumstances  of  this  case,  the  imposition  of  sentencing 
enhancements  under  both  U.S.S.G.  §  2K2.1(b)(5)  and  U.S.S.G. 
§ 2K2.1(b)(6)(B)  based  on  the  same  underlying  conduct—
transferring  firearms  with  reason  to  believe  they  would  be  used  in 



                                      2 
                             




felony  offenses—constituted  “double‐counting”  clearly  prohibited 
by  the  United  States  Sentencing  Commission  (the  “Sentencing 
Commission”). 

       Defendant‐appellant  Liddon  Young  contends  that  imposing 
both  sentencing  enhancements  did  constitute  such  prohibited 
double‐counting, and on that basis appeals a July 1, 2014 judgment 
of  the  United  States  District  Court  for  the  Western  District  of  New 
York (Frank P. Geraci, Jr., Judge) sentencing him principally to a term 
of  imprisonment  of  fifteen  years.    Young  further  argues  that  the 
District  Court  erred  by  applying  a  sentencing  enhancement  for 
obstruction  of  justice  under  U.S.S.G.  §  3C1.1,  refusing  to  apply  an 
adjustment  for  acceptance  of  responsibility  under  U.S.S.G.  §  3E1.1, 
failing  to  consider  his  arguments  in  support  of  a  downward 
departure  and  a  variance,  and  imposing  a  substantively 
unreasonable sentence.   

       We  find  no  error  in  the  District  Court’s  decision  not  to 
expressly  discuss  and  reject  Young’s  arguments  for  a  downward 
departure  and  a  variance.    We  conclude,  however,  that  the  District 
Court’s  application  of  the  sentencing  adjustments  was  in  error.  
Specifically,  on  the  facts  presented  here,  the  District  Court’s 
imposition  of  a  sentencing  enhancement  under  §  2K2.1(b)(6)(B) 
constituted  “double‐counting”  clearly  prohibited  by  the  Sentencing 
Commission,  and  its  rulings  on  adjustments  under  § 3C1.1  and         
§ 3E1.1 were not supported by the requisite factual findings.  Thus, 
without  reaching  Young’s  substantive‐unreasonableness  argument, 
we  AFFIRM  his  sentence  insofar  as  it  rests  on  the  District  Court’s 




                                      3 
                                  




rejection  of  his  arguments  for  a  downward  departure  and  a 
variance;  insofar  as  the  sentence  rests  on  the  District  Court’s 
application        of    sentencing         enhancements           under       U.S.S.G.                       
§ 2K2.1(b)(6)(B) and U.S.S.G. § 3C1.1 and its denial of an adjustment 
under  U.S.S.G.  §  3E1.1,  we  REMAND  for  resentencing  consistent 
with this opinion.   

                                 BACKGROUND 

        On May 14, 2013, Young was indicted for his role in a scheme 
that  involved  the  unlawful  distribution  of  firearms.    Without  the 
benefit  of  a  plea  agreement,  he  entered  a  plea  of  guilty  to  three 
firearms violations.1 

        Prior to sentencing, a probation officer interviewed Young to 
assist  in  preparing  a  presentence  report.    In  discussing  his  offense 
conduct, Young told the probation officer that he never sold guns to 
known  drug  dealers  and  had  no  reason  to  think  that  the  guns  he 
distributed  would  be  used  in  connection  with  felony  offenses.    He 
also told the probation officer that he never dealt in firearms before 
meeting  an  individual  named  Paul  Davis  in  2012.    The  probation 
officer  concluded  that  Young  was  likely  being  untruthful  on  both 
points.   



        1  Specifically,  Conspiracy  to  Engage  in  the  Business  of  Dealing  Firearms 

without a License (18 U.S.C. § 371); Unlawful Dealing in Firearms (18 U.S.C. §§ 
922(a)(1)(A)  &  924(a)(1)(D));  and  Selling  Firearms  to  a  Person  Knowing  or 
Having  Reasonable  Cause  to  Believe  that  Such  Person  Is  a  Felon  (18  U.S.C. 
§§ 922(d)(1) & 924(a)(2)).   




                                            4 
                              




       The District Court held a hearing to determine whether Young 
had lied to the probation officer about his conduct.  At the hearing, 
Davis testified that he met Young in 2012, at which time Young was 
already engaged in the illegal sale of firearms.  According to Davis, 
he  and  Young  developed  a  business  relationship.    The  two  would 
meet in Atlanta, where Young would sell guns to Davis, eight to ten 
at  a  time.    Davis  would  bring  the  guns  to  Rochester  to  sell  them.  
Davis made up to four such trips.  Between Davis’s trips and direct 
sales  to  other  customers,  Young  sent  between  twenty‐five  and  fifty 
guns—including AK‐47s, MAC‐10s, and TEC‐9s—to Rochester.   

       According to Davis, he and Young discussed their customers 
early  in  their  relationship.    When  Davis  made  his  first  trip 
northward, Young inquired about who might purchase the guns in 
Rochester.  Davis told Young he planned to sell to two “cocaine and 
marijuana dealers.”  Young told Davis to be careful.   

       Young  also  spoke  with  Davis  about  Young’s  preexisting 
customers.  He disclosed that he was selling firearms to his cousin, a 
Rochester  cocaine  dealer  named  “Reggie”  or  “Reginald.”    At  one 
point, Young gave Davis three firearms to deliver to this cousin.   

       An  individual  named  Reggie  Bullock—the  drug‐dealing 
cousin “Reggie” known to Davis—also testified.  He told the Court, 
contrary  to  Davis’s  testimony,  that  Young  had  never  provided  him 
with  a  gun.    But  he  also  testified  that  he  was  a  cocaine  dealer  and 
that he had once seen Young sell three guns, including a TEC‐9, to a 
person Young knew to be Bullock’s primary source of drugs.  Young 




                                       5 
                               




also took the stand, testifying that he never sold to anyone he knew 
to  be  a  drug  dealer  and  had  not  engaged  in  trafficking  prior  to 
meeting Davis.   

       Following  the  hearing,  Judge  Geraci  articulated  factual 
findings  on  the  record.    He  recognized  that  all  three  witnesses  had 
reason to fabricate testimony.  But he credited Davis’s statement that 
Young  had  provided  him  with  guns  to  deliver  to  Young’s  cousin 
Reggie,  a  drug  dealer.    He  also  credited  Davis’s  testimony  that 
Young  had  been  engaged  in  firearms  dealing  before  the  two  met.  
Judge  Geraci  declined  to  credit  Young’s  testimony  that  he  did  not 
know  Reggie  Bullock  to  be  in  the  drug  business.    Based  on  the 
testimony described above and his credibility determinations, Judge 
Geraci  concluded  that  Young  had  had  reason  to  believe  that  the 
weapons  he  transferred  would  be  used  or  possessed  in  connection 
with other felony offenses.  He also concluded that Young had lied 
to  the  probation  officer  who  prepared  the  presentence  report 
“regarding  his  knowledge,  intent  or  reason  to  believe  that  the 
weapons  he  sold  would  be  used  in  connection  with  another  felony 
offense”  and  in  telling  the  officer  that  he  had  not  illegally  sold 
firearms prior to meeting Davis.  Judge Geraci accordingly imposed 
sentencing  enhancements  under  U.S.S.G.  §§  2K2.1(b)(6)(B)  (for 
transferring  a  firearm  with  reason  to  believe  it  would  be  used  in 
connection  with  another  felony)2  and  3C1.1  (for  obstruction  of 


       2  U.S.S.G.  §  2K2.1(b)(6)(B)  provides:  “If  the  defendant—(B)  used  or 

possessed any firearm or ammunition in connection with another felony offense; 
or possessed or transferred any firearm or ammunition with knowledge, intent, 




                                         6 
                                   




justice).3    He  also  ruled  that,  in  light  of  his  application  of  the 
obstruction  enhancement,  an  adjustment  for  acceptance  of 
responsibility under U.S.S.G. § 3E1.1 was unavailable.   

        These rulings, combined with Young’s base offense level of 22, 
two  enhancements  Young  does  not  challenge  on  appeal,4  and  a 
criminal  history  category  of  III,  initially  yielded  a  United  States 
Sentencing Guidelines (“Guidelines”) calculation of 292–365 months.  
The  bottom  of  this  range,  however,  exceeded  the  20‐year  statutory 
maximum;  thus,  Young’s  Guidelines  sentence  was  20  years.    See 
United States v. Dorvee, 616 F.3d 174, 180‐81 (2d Cir. 2010). 

        Prior  to  sentencing,  Young  requested  that  the  District  Court 
(1)  depart  downward  because  his  criminal‐history  category 
significantly  overrepresented  the  seriousness  of  his  criminal  past, 
and (2) vary from the Guidelines range based on such factors as his 

or  reason  to  believe  that  it  would  be  used  or  possessed  in  connection  with 
another felony offense, increase [the offense level] by 4 levels.”  U.S. Sentencing 
Guidelines  Manual  §  2K2.1(b)(6)(B)  (U.S.  Sentencing  Comm’n  2013)  (“2013 
U.S.S.G.”). 
 
        3  U.S.S.G.  §  3C1.1  provides:  “If  (1)  the  defendant  willfully  obstructed  or 

impeded, or attempted to obstruct or impede, the administration of justice with 
respect  to  the  investigation,  prosecution,  or  sentencing  of  the  instant  offense  of 
conviction, and (2) the obstructive conduct related to (A) the defendant’s offense 
of conviction and any relevant conduct; or (B) a closely related offense, increase 
the offense level by 2 levels.”  2013 U.S.S.G. § 3C1.1. 
 
        4  These  enhancements  were  imposed  under  U.S.S.G.  §§  2K2.1(b)(1)(C) 

(offense  involving  between  25  and  99  firearms)  and  2K2.1(b)(5)  (trafficking  of 
firearms). 
 




                                             7 
                                  




difficult  upbringing,  his  close  relationship  with  his  family,  and  the 
need to avoid unwarranted disparities in sentencing.5  The Court did 


        Title 18, United States Code, Section 3553 provides: 
       5

        
       (a) Factors to be considered in imposing a sentence.—The court 
           shall  impose  a  sentence  sufficient,  but  not  greater  than 
           necessary, to comply with the purposes set forth in paragraph 
           (2) of this subsection.  The court, in determining the particular 
           sentence to be imposed, shall consider— 
               (1)  the  nature  and  circumstances  of  the  offense  and  the 
               history and characteristics of the defendant;  
               (2) the need for the sentence imposed— 
                    (A) to reflect the seriousness of the offense, to promote 
                    respect for the law, and to provide just punishment for 
                    the offense;  
                    (B) to afford adequate deterrence to criminal conduct; 
                    (C)  to  protect  the  public  from  further  crimes  of  the 
                    defendant; and 
                    (D) to provide the defendant with needed educational 
                    or  vocational  training,  medical  care,  or  other 
                    correctional treatment in the most effective manner;  
               (3) the kinds of sentences available;  
               (4)  the  kinds  of  sentence  and  the  sentencing  range 
               established for— 
                    (A) the applicable category of offense committed by the 
                    applicable  category  of  defendant  as  set  forth  in  the 
                    guidelines— 
                        (i)  issued  by  the  Sentencing  Commission  pursuant 
                        to  section  994(a)(1)  of  title  28,  United  States  Code, 
                        subject  to  any  amendments  made  to  such 
                        guidelines  by  act  of  Congress  (regardless  of 
                        whether  such  amendments  have  yet  to  be 
                        incorporated  by  the  Sentencing  Commission  into 
                        amendments  issued  under  section  994(p)  of  title 
                        28); and 




                                             8 
                               




not explicitly address the arguments made in connection with these 
requests and sentenced Young principally to a term of fifteen years’ 
imprisonment. 

      On  appeal,  Young  argues  that  the  District  Court  erred  by  (1) 
imposing a sentencing enhancement under U.S.S.G. § 2K2.1(b)(6)(B) 
(the “other‐felony‐offense enhancement”); (2) imposing a sentencing 

                       (ii)  that,  except  as  provided  in  section  3742(g),  are 
                       in effect on the date the defendant is sentenced; or 
                  (B) in the case of a violation of probation or supervised 
                  release,  the  applicable  guidelines  or  policy  statements 
                  issued  by  the  Sentencing  Commission  pursuant  to 
                  section 994(a)(3) of title 28, United States Code, taking 
                  into account any amendments made to such guidelines 
                  or  policy  statements  by  act  of  Congress  (regardless  of 
                  whether such amendments have yet to be incorporated 
                  by  the  Sentencing  Commission  into  amendments 
                  issued under section 994(p) of title 28);  
              (5) any pertinent policy statement— 
                  (A) issued by the Sentencing Commission pursuant to 
                  section 994(a)(2) of title 28, United States Code, subject 
                  to   any amendments made to such policy statement by 
                  act  of  Congress  (regardless  of  whether  such 
                  amendments  have  yet  to  be  incorporated  by  the 
                  Sentencing  Commission  into  amendments  issued 
                  under section 994(p) of title 28); and 
                  (B)  that,  except  as  provided  in  section  3742(g),  is  in 
                  effect on the date the defendant is sentenced. 
             (6)  the  need  to  avoid  unwarranted  sentence  disparities 
             among  defendants  with  similar  records  who  have  been 
             found guilty of similar conduct; and 
             (7)  the  need  to  provide  restitution  to  any  victims  of  the      
             offense. 
       
              




                                          9 
                              




enhancement        under      U.S.S.G.       §     3C1.1    (the    “obstruction 
enhancement”);  (3)  declining  to  apply  a  sentencing  adjustment 
under     U.S.S.G.     §    3E1.1     (the        “acceptance‐of‐responsibility 
adjustment”); (4) failing to explicitly address Young’s arguments in 
support  of  a  downward  departure  and  a  downward  variance;  and 
(5) imposing a substantively unreasonable sentence. 

       There  was  no  error  in  the  District  Court’s  decision  not  to 
expressly  discuss  and  reject  Young’s  arguments  for  a  downward 
departure and a variance. Nothing in the record suggests that Judge 
Geraci  misunderstood  his  authority  to  depart  downward,  and  in 
imposing  the  sentence  he  plainly  considered  the  relevant  factors 
under  18 U.S.C.  § 3553(a).    We  conclude,  however,  that the  District 
Court  erred  in  imposing  the  other‐felony‐offense  and  obstruction 
enhancements  and  in  declining  to  apply  the  acceptance‐of‐
responsibility adjustment.  On this basis we vacate and remand for 
resentencing.    In  light  of  this  disposition,  we  need  not  and  do  not 
reach  Young’s  argument  that  his  sentence  is  substantively 
unreasonable. 

                                 DISCUSSION 

       We review sentences “under a deferential abuse‐of‐discretion 
standard.”    Gall  v.  United  States,  552  U.S.  38,  41  (2007).    “We  must 
first  ensure  that  the  district  court  committed  no  significant 
procedural  error,  such  as  failing  to  calculate  (or  improperly 
calculating)  the  Guidelines  range,  treating  the  Guidelines  as 
mandatory,  failing  to  consider  the  §  3553(a)  factors,  selecting  a 




                                       10 
                             




sentence  based  on  clearly  erroneous  facts,  or  failing  to  adequately 
explain  the  chosen  sentence.”    United  States  v.  Tutty,  612  F.3d  128, 
130–31 (2d Cir. 2010) (internal quotation marks omitted).  “Although 
a  district  court  .  .  .  is  not  required  to  impose  the  now‐advisory 
Guidelines‐recommended  sentence,  the  court  is  nonetheless 
normally  required  to  calculate  the  sentencing  range  that  the 
Guidelines recommend.”  United States  v. Carr, 557 F.3d 93, 103 (2d 
Cir. 2009).   

       We  also  review  sentences  for  substantive  reasonableness, 
“reversing  only  when  the  trial  court’s  sentence  cannot  be  located 
within  the  range  of  permissible  decisions.”    Tutty,  612  F.3d  at  131 
(internal  quotation  marks  omitted).    “In  reviewing  the  substantive 
reasonableness of a sentence, we take into account the totality of the 
circumstances,  giving  due  deference  to  the  sentencing  judge’s 
exercise  of  discretion,  and  bearing  in  mind  the  institutional 
advantages of district courts.”  United States v. Chu, 714 F.3d 742, 746 
(2d  Cir.  2013)  (internal  quotation  marks  omitted).    We  “do  not 
presume  that  a  Guidelines  sentence  is  necessarily  substantively 
reasonable.”  United States v. Messina, 806 F.3d 55, 66 (2d Cir. 2015).  

       If  a  sentence  is  tainted  with  procedural  error,  “we  may 
remand to the district court for resentencing without proceeding to a 
substantive review of the original sentence, or, where circumstances 
warrant,  we  may  review  for  both  procedural  error  and  substantive 
unreasonableness in the course of the same appeal.”  Tutty, 612 F.3d 
at 131 (internal citations omitted).  




                                      11 
                                




        I.      Requests for Downward Departure & Variance 

       Young  requested  that  the  District  Court  depart  downward 
because  his  criminal‐history  category  overrepresented  the 
seriousness of his criminal past, see 2013 U.S.S.G. § 4A1.3(b)(1), and 
that the Court vary from the Guidelines range based on a number of 
factors relevant under § 3553(a).  He contends that the District Court 
erred  by  not  formally  ruling  on  his  requests  and  failing  to  discuss 
his arguments during sentencing.  We disagree. 

       A district court’s decision not to depart downward is “within 
the court’s broad discretion and rarely reviewed on appeal.”  United 
States  v.  Scott,  387  F.3d  139,  143  (2d  Cir.  2004).    “A  district  court  is 
not  obliged  to  give  reasons  for  refusing  to  depart,”  and,  where  a 
defendant has not shown a violation of law or misapplication of the 
Guidelines, refusal to depart warrants vacatur only if the defendant 
“point[s]  to  clear  evidence  of  a  substantial  risk  that  the  judge 
misapprehended the scope of his departure authority.”  Id. (internal 
quotation marks omitted).  “A district court’s silence concerning its 
refusal  to  depart  downward,  generally,  does  not  support  an 
inference  that  the  district  court  misapprehended  its  scope  of 
authority.”  Id.  In this case, Young offers no reason why we should 
suppose  that  the  District  Court  misunderstood  its  authority  to 
depart, and we do not think it did.  The Court was merely silent on 
the point. 

       Nor  need  a  district  judge  imposing  a  sentence  recite  every 
§ 3553(a)  argument  advanced  by  a  defendant.    Rather,  we  presume 




                                         12 
                             




that the judge properly considered the sentencing factors even in the 
absence  of  protracted  discussion  pertaining  to  each  of  the  factors 
and  all  of  the  defendant’s  contentions.    United  States  v.  Brown,  514 
F.3d 256, 264 (2d Cir. 2008); United States v. Fernandez, 443 F.3d 19, 30 
(2d Cir. 2006), abrogated on other grounds by Rita v. United States, 551 
U.S.  338  (2007).    Here,  Young  identifies  nothing  in  the  record 
suggesting that Judge Geraci failed to consider the § 3553(a) factors 
or  his  arguments  in  support  of  a  variance,  and  indeed  the  record 
shows  that  Judge  Geraci  appropriately  discharged  his  obligations 
under  §  3553(a).    See,  e.g.,  App.  374  (discussing  the  factors 
enumerated in § 3553(a)).  We accordingly reject this argument. 

       II.     U.S.S.G. § 2K2.1(b)(6)(B) (Other Felony Offense 
                            Enhancement) 

       Section  2K2.1(b)(6)(B)  provides  for  a  four‐point  enhancement 
if the defendant “[u]sed or possessed any firearm or ammunition in 
connection with another felony offense; or possessed or transferred 
any  firearm  or  ammunition  with  knowledge,  intent,  or  reason  to 
believe  that  it  would  be  used  or  possessed  in  connection  with 
another  felony  offense.”    2013  U.S.S.G.  §  2K2.1(b)(6)(B).    Young 
challenges  the  application  of  this  enhancement  on  three  separate 
grounds.    He  argues,  first,  that  the  District  Court  clearly  erred  in 
crediting Davis’s testimony that Young gave him a gun to deliver to 
Young’s  cousin,  a  drug  dealer  named  Reggie;  second,  that  even  if 
that  testimony  were  credited,  the  evidence  adduced  at  the  hearing 
did  not  support  a  reasonable  inference  that  Young  had  reason  to 
believe the firearms he distributed would be used in connection with 




                                      13 
                               




other felonies; and third, that applying the enhancement constituted 
impermissible “double‐counting.”   

       Young’s  first  argument  is  easily  dispatched.    The  District 
Court’s  decision  to  credit  Davis’s  testimony,  even  in  the  face  of 
contrary  testimony  from  Bullock,  is  “entitled  to  substantial 
deference.”  United States v. Norman, 776 F.3d 67, 78 (2d Cir. 2015).  It 
was reasonable not to believe the testimony from Bullock, who had 
cause to lie about having received guns from Young.  Indeed, Young 
himself suggests elsewhere in his brief that Bullock’s testimony was 
not  credible.    We  have  no  reason  to  disturb  the  District  Court’s 
credibility determination.6   

       Young’s second argument is no more convincing than his first.  
The  District  Court  specifically  found  that  Young  unlawfully  sold  a 
large  number  of  unusually  dangerous  weapons—AK‐47s  and  TEC‐
9s—to  people  he  knew  to  be  drug  dealers.    That  is  sufficient  to 
support  an  inference  that  he  had  reason  to  believe  the  guns  would 
be used in connection with other felonies.  See United States v. Martin, 
78  F.3d  808,  811–12  (2d  Cir.  1996)  (affirming  application  of 
enhancement based on defendant’s sale of a large number of easily 
concealable handguns in “unusual circumstances”). 


       6  Young  raises  the  same  clear‐error  argument  in  connection  with  his 

challenges to application of the obstruction enhancement and non‐application of 
the acceptance‐of‐responsibility adjustment.  Because the District Court’s rulings 
concerning  those  adjustments  turned  on  the  same  credibility  determinations 
discussed above, we also reject Young’s clear‐error argument in those contexts. 




                                        14 
                                    




        Young’s  final  argument,  however,  has  merit.    He  contends 
that  applying  the  other‐felony‐offense  enhancement  constituted 
impermissible  “double‐counting”  because  the  District  Court  also 
applied  a  four‐level  enhancement  under  U.S.S.G.  §  2K2.1(b)(5)  for 
“trafficking” in firearms.  He is correct.7 


         7 Our concurring colleague suggests that an “obstacle” stands in the way 

of  our  reviewing  Young’s  double‐counting  argument:  “Young  never  advanced 
this analysis on appeal or before the District Court, and the Government has had 
no opportunity to rebut it.”  Concurring Op. 3.   
            We  think  that  Young  has  adequately  presented  his  double‐counting 
argument  on  appeal.    See,  e.g.,  Defendant’s  Br.  32  (arguing  that  application  of 
both §§ 2K2.1(b)(5) and 2K2.1(b)(6)(B) based on defendant’s transfer of “several 
guns  to  individuals  who  he  had  reason  to  believe  would  use  them  unlawfully      
.  .  .  .  amounts  to  impermissible  double  counting”);  Defendant’s  Reply  Br.  7 
(relying  on  United  States  v.  Johns,  732  F.3d  736  (7th  Cir.  2013),  in  which  the 
Seventh  Circuit  interpreted  Application  Note  13(D)  to  §  2K2.1  to  hold  that 
application  of  both  enhancements  constituted  improper  double‐counting).    We 
can  agree  with  the  concurrence  that  this  argument  might  have  been  advanced 
somewhat more cogently; just the same, we are not at liberty to ignore it. 
         As  for  our  concurring  colleague’s  observation  that  Young  does  not 
appear  to  have  advanced  this  analysis  below,  we  do  not  disagree.    We  have 
found  nothing  in  the  record  indicating  that  Young  argued  double‐counting 
before the District Court.  The government, for its part, does not say whether he 
did  or  did  not,  because  the  government  does  not  respond  to  Young’s  double‐
counting  argument  at  all.    Accordingly,  even  if  Young  did  not  present  this 
argument  below,  the  government  has  “waived  waiver.”    See  United  States  v. 
Quiroz, 22 F.3d 489, 491 (2d Cir. 1994) (internal quotation marks omitted). 
         Of  course,  this  is  an  imperfect  state  of  affairs:  neither  party  (it  appears) 
argued  this  issue  before  the  District  Court,  and  only  one  of  them  has  argued  it 
here.    We  benefit  greatly  when,  as  typically  occurs,  questions  are  passed  on 
below  and  fully  aired  on  appeal.    But  the  government’s  failure  to  brief  either 
forfeiture or double‐counting, though it makes our task more difficult, does not 
relieve us of our duty to perform it. 




                                               15 
                             




       Simple     “double‐counting”—applying            more      than     one 
Guidelines  enhancement  based  on  the  same  conduct—is 
unobjectionable, and indeed commonplace.  United States v. Maloney, 
406  F.3d  149,  152–53  (2d  Cir.  2005).    But  double‐counting  is 
impermissible  if  the  Guidelines  instruct  against  it.    Id.;  see  United 
States  v.  Morris,  350  F.3d  32,  37  (2d  Cir.  2003)  (rejecting  double‐
counting  argument  because  the  defendant  “offered  nothing  in  the 
Sentencing  Guidelines  or  relevant  statutes  reflecting  an  intent  to 
preclude the double counting the District Court employed”).   

       We  conclude  that  the  relevant  Guidelines  provisions  and 
Application  Notes  indicate  that  the  Sentencing  Commission 
intended  to  preclude  application  of  the  other‐felony‐offense 
enhancement  in  the  circumstances  of  this  case.    When  a  defendant 
receives  a  sentencing  enhancement  for  “trafficking”  in  firearms 
under  §  2K2.1(b)(5),  Application  Note  13(D)  to  §  2K2.1  prohibits 
imposition  of  an  enhancement  under  §  2K2.1(b)(6)(B)  based  on  the 
defendant’s  transfer  of  a  firearm  with  reason  to  believe  it  will  be 
used in another felony offense.  

       We begin with the text of § 2K2.1(b)(6)(B).  The other‐felony‐
offense enhancement applies if a defendant “used or possessed any 
firearm or ammunition in connection with another felony offense; or 
possessed  or  transferred  any  firearm  or  ammunition  with 
knowledge,  intent,  or  reason  to  believe  that  it  would  be  used  or 
possessed in connection with another felony offense.”  2013 U.S.S.G. 
§ 2K2.1(b)(6)(B).  The provision thus consists of two clauses, each of 
which  describes  a different  set  of  circumstances.   The  first  clause—




                                      16 
                              




the  in‐connection‐with  clause—concerns  defendants  who  use  or 
possess  firearms  in  connection  with  another  felony  offense.    The 
second—the  reason‐to‐believe  clause—concerns  defendants  who 
possess firearms, or transfer them to others, with knowledge, intent, 
or    reason  to  believe  that  they  will  be  used  or  possessed  in 
connection  with  another  felony  offense.    The  District  Court 
concluded  that  this  second  clause  applied  to  Young’s  conduct:  it 
found that he had knowledge, intent, and reason to believe that the 
weapons  he  transferred  would  be  used  in  connection  with  other 
felonies (i.e., drug trafficking).   

        Young also received a four‐level enhancement under U.S.S.G. 
§  2K2.1(b)(5),  which  applies  if  “the  defendant  engaged  in  the 
trafficking  of  firearms.”    2013  U.S.S.G.  §  2K2.1(b)(5).    Application 
Note  13(A)  to  §  2K2.1  describes  what  is  meant  by  “trafficking  of 
firearms,” explaining that the enhancement applies if a defendant: 

       (i)    transported, transferred, or otherwise disposed of 
              two  or  more  firearms  to  another  individual,  or 
              received  two  or  more  firearms  with  the  intent  to 
              transport,  transfer,  or  otherwise  dispose  of 
              firearms to another individual; and 
       (ii)   knew  or  had  reason  to  believe  that  such  conduct 
              would result in the transport, transfer, or disposal 
              of a firearm to an individual— 
                      (I) whose  possession  or  receipt  of  the 
                           firearm would be unlawful; or 
                      (II)  who  intended  to  use  or  dispose  of  the 
                           firearm unlawfully. 




                                        17 
                             




       Application  Note  13(D)  describes  the  interaction  of  the 
“trafficking”     enhancement        with     the     other‐felony‐offense 
enhancement.  It states that if the “trafficking” enhancement applies, 
the  other‐felony‐offense  enhancement  also  applies  “[i]f  the 
defendant used or transferred one of such firearms in connection with 
another felony offense (i.e., an offense other than a firearms possession 
or  trafficking  offense).”    2013  U.S.S.G.  §  2K2.1,  Application  Note 
13(D) (emphasis supplied). 

        These  provisions,  read  together,  preclude  application  of  the 
other‐felony‐offense  enhancement  to  Young.    The  District  Court 
found that Young had knowledge, intent, and reason to believe that 
the  guns  he  transferred  would  be  used  in  connection  with  other 
felonies.  In the normal run of things, that is a valid reason to apply 
the  other‐felony‐offense  enhancement.    But  when  the  “trafficking” 
enhancement  also  applies,  as  it  does  in  this  case,  Application  Note 
13(D) limits the application of the other‐felony‐offense enhancement 
to those situations in which “the defendant used or transferred one 
of  such  firearms  in  connection  with  another  felony  offense,” 
incorporating language from the in‐connection‐with clause set forth 
in  §  2K2.1(b)(6)(B)  (emphasis  supplied).    See  note  2,  ante.    No 
mention  is  made  of  situations—like  this  one—in  which  the 
defendant transferred a firearm not in connection with another felony 
offense, but with knowledge, intent, or reason to believe it would later be 
used  in  connection  with  another  felony  offense,  which  would  have 
incorporated language from the reason‐to‐believe clause set forth in 
§ 2K2.1(b)(6)(B).   




                                     18 
                             




       The  omission  of  such  an  application  compels  the  conclusion 
that  the  application  of  the  other‐felony‐offense  enhancement  is 
limited  to  the  situations  specifically  addressed  in  Application  Note 
13(D).  Put another way, by expressly mentioning one application of 
the  enhancement  and  conspicuously  leaving  out  the  other,  the 
Sentencing Commission said clearly—by negative implication, to be 
sure, but clearly—that when the “trafficking” enhancement applies, 
a sentence may be enhanced under the in‐connection‐with clause but 
not  under  the  reason‐to‐believe  clause.    See  VKK  Corp.  v.  Nat’l 
Football League, 244 F.3d 114, 130 & n.12 (2d Cir. 2001) (“To express 
or  include  one  thing  implies  the  exclusion  of  the  other  .  .  .  .” 
(alteration  and  internal  quotation  marks  omitted));  United  States  v. 
Ortega,  94  F.3d  764,  770‐71  (2d  Cir.  1996)  (relying  in  part  on  the 
canon  expressio  unius  est  exclusio  alterius  to  hold  that  a  Guidelines 
provision stating that “[p]rior sentences . . . are to be counted in the 
criminal  history  score,  including  uncounseled  misdemeanor 
sentences  where  imprisonment  was  not  imposed”  implicitly  excluded 
from  the  criminal‐history  computation  uncounseled  misdemeanor 
sentences  where  imprisonment  was  imposed  (emphasis  in  original) 
(internal quotation marks omitted)).  The Application Note’s text is, 
in our view, very much the equivalent of that which the concurrence 
concedes  would  prohibit  double‐counting  here:  an  “express[  ] 
provi[sion]  [stating]  that  an  additional  enhancement  under  § 
2K2.1(b)(6)  is  permissible  ‘only’  when  trafficking  occurs  .  .  .  in 
connection  with  a  felony.”    Concurring  Op.  4.    Accordingly,  we 
conclude  that  transferring  a  firearm  with  knowledge,  intent,  or 
reason  to  believe  it  will  be  used  in  connection  with  another  felony 




                                      19 
                              




cannot  support  an  enhancement  in  a  case  where  the  “trafficking” 
enhancement also applies. 

       As  is  clear  from  the  analysis  above,  however,  transferring  a 
firearm  in  connection  with  another  felony  offense  can  support  a        
§  2K2.1(b)(6)(B)  enhancement  in  “trafficking”  cases.    One  might 
argue (particularly in view of the broad definition of “in connection 
with” set out in Application Note 14(A)) that transferring a firearm 
with  knowledge,  intent,  or  reason  to  believe  it  will  be  used  in 
connection with another felony, without more, can be characterized 
as transferring a firearm in connection with that other felony.  But it is 
not  plausible  to  read  §  2K1.1  in  that  fashion.    If  the  phrase  “in 
connection  with  another  felony  offense”  in  Application  Note  13(D) 
includes  the  concept  of  transferring  a  firearm  with  knowledge, 
intent, or reason to believe it will be used in connection with another 
felony  offense,  the  phrase  presumably  embraces  the  same  concept 
where  it  is  used  in  §  2K2.1(b)(6)(B).    Mertens  v.  Hewitt  Assocs.,  508 
U.S.  248,  260  (1993)  (identical  language  appearing  in  two  places  in 
the  same  statute  should  be  given  the  same  meaning  in  each 
instance);  United  States  v.  Potes‐Castillo,  638  F.3d  106,  112  (2d  Cir. 
2011)  (ordinary  principles  of  statutory  construction  apply  to 
Guidelines  provisions  and  their  explanatory  commentary).    But  if 
that  is  so,  the  second,  reason‐to‐believe  clause  in  §  2K2.1(b)(6)(B) 
does  no  work  at  all.    The  Sentencing  Commission  could  have 
reached  the  same  substantive  result  by  stopping  after  the  first,  in‐
connection‐with  clause.    We  accordingly  reject  this  reading  of  the 
provision.    See  United  States  v.  Aleynikov,  676  F.3d  71,  81  (2d  Cir. 




                                       20 
                                




2012) (“[A] statute should be construed so that effect is given to all 
its  provisions,  so  that  no  part  will  be  inoperative  or  superfluous, 
void or insignificant.”). 

       Our construction of § 2K2.1 yields a sensible result in light of 
the  Sentencing  Commission’s  apparent  concern  (in  this  particular 
instance)  with  double‐counting.    The  “trafficking”  enhancement 
applies  in  situations  (among  others)  in which  a  defendant transfers 
two or more firearms to another person with reason to believe that 
that  person  intends  to  use  the  firearms  unlawfully.    2013  U.S.S.G.     
§  2K2.1,  Application  Note  13(A).    But  for  Application  Note  13(D), 
such  conduct  would  also  support  application  of  the  other‐felony‐
offense  enhancement  pursuant  to  the  reason‐to‐believe  clause, 
provided  the  transferee  intended  to  use  the  firearms  not  just 
unlawfully  but  in  connection  with  another  felony.    Thus, 
Application Note 13(D) avoids the simultaneous application of two 
provisions  likely  in  many  circumstances  to  punish  the  same 
behavior.8 


         8 We acknowledge, as the concurrence emphasizes, that Application Note 

13(D) is not perfectly tailored to address all double‐counting concerns that might 
arise through application of the provisions in question.  Plainly, the “trafficking” 
enhancement and § 2K2.1(b)(6)(B)’s reason‐to‐believe clause are not coextensive 
in the conduct to which they apply; the latter applies when a person “possesse[s] 
or transfer[s] any firearm . . . with knowledge, intent, or reason to believe that it 
[will]  be  used  or  possessed  in  connection  with  another  felony  offense,”  2013 
U.S.S.G.  §  2K2.1(b)(6)(B)  (emphasis  supplied),  whereas  the  former  can  be 
triggered by transfer of a firearm with reason to believe it will be possessed, used 
or disposed of merely unlawfully.  And Application Note 13(D) appears to permit 
imposition  of  a  “trafficking”  enhancement  in  cases  where  the  defendant  also 




                                          21 
                                 




        In  sum,  we  conclude  that  application  of  the  other‐felony‐
offense  enhancement  to  Young  constituted  impermissible  double‐
counting.    Accordingly,  the  District  Court  erred  in  imposing  the 
enhancement, and we must vacate and remand for resentencing.9 

    III.    U.S.S.G. § 3C1.1 (Obstruction of Justice Enhancement) 

        Young next argues that the District Court erred in applying an 
enhancement  for  obstruction  of  justice  under  U.S.S.G.  §  3C1.1.    We 
agree. 

        Section 3C1.1 provides for a two‐level enhancement if “(1) the 
defendant willfully obstructed or impeded, or attempted to obstruct 
or  impede,  the  administration  of  justice  with  respect  to  the  .  .  . 
sentencing  of  the  instant  offense  of  conviction,  and  (2)  the 
obstructive  conduct  related  to  (A)  the  defendant’s  offense  of 
conviction  and  any  relevant  conduct;  or  (B)  a  closely  related 


receives an enhancement under U.S.S.G. § 2K2.1(b)(6)(A)—which provides for a 
four‐level  increase  if  the  defendant  “possesse[s]  or  transfer[s]  any  firearm  or 
ammunition  with  knowledge,  intent,  or  reason  to  believe  that  it  [will]  be 
transported  out  of  the  United  States”—even  though  conduct  supporting  a  § 
2K2.1(b)(6)(A) enhancement might often support a “trafficking” enhancement as 
well.    But  even  if  imperfectly  tailored,  Application  Note  13(D)  appears 
reasonably calculated to address a legitimate concern about double‐counting and 
produces a sensible result in furtherance of that end.  This buttresses our reading 
of the Guidelines’ text. 
 
        9 Though it is not clear to us that the record would support application of 

the enhancement on the ground that Young “used or possessed a[ ] firearm . . . in 
connection  with  another  felony,”  we  do  not  foreclose  the  possibility  that  on 
remand the District Court could make such a finding. 




                                           22 
                               




offense.”    2013  U.S.S.G.  §  3C1.1.    Covered  conduct  includes 
“providing  materially  false  information  to  a  probation  officer  in 
respect  to  a  presentence  .  .  .  investigation.”    2013  U.S.S.G.  §  3C1.1, 
Application  Note  4(H).    It  is  “essential”  that  a  court  applying  this 
enhancement  make  “a  finding  that  the  defendant  had  the  specific 
intent  to  obstruct  justice,  i.e.,  that  the  defendant  consciously  acted 
with the purpose of obstructing justice.”  United States v. Brown, 321 
F.3d 347, 351 (2d Cir. 2003) (internal quotation marks omitted).  It is 
not  sufficient  merely  to  find  that  the  defendant  made  materially 
false  statements  concerning  his  offense  conduct.    United  States  v. 
Bradbury, 189 F.3d 200, 205 (2d Cir. 1999). 

        Here,  the  District  Court  found  that  Young  made  two 
materially  false  statements  to  the  probation  officer:  that  he  did  not 
know he was selling guns to drug dealers, and that he did not traffic 
in  guns  before  meeting  Davis.    On  this  basis  it  imposed  the 
enhancement.  The government specifically requested that the Court 
enter  a  finding  that  in  making  those  false  statements,  Young  “had 
the intent to obstruct justice.”  App. 358.  Judge Geraci replied that 
there was no need to “articulate [Young’s] motivation” in speaking 
falsely—only  to  find  that  the  statements  “were  materially  false.”  
App. 359.  But there was such a need: material falsity is not enough 
to  support  application  of  the  enhancement.    Bradbury,  189  F.3d  at 
205. 

        The  government  argues  that  a  finding  of  specific  intent  to 
obstruct justice is not necessary when a “defendant has clearly lied 
in a statement made under oath.”  United States v. Lincecum, 220 F.3d 




                                       23 
                             




77,  80  (2d  Cir.  2000)  (internal  quotation  marks  omitted).    When  the 
clearly  false  statement  was  made  under  oath,  the  court  need  only 
“point  to  the  obvious  lie  and  find  that  the  defendant  knowingly 
made a false statement on a material matter.”  Id. (internal quotation 
marks  omitted).    But  here,  the  false  statements  the  District  Court 
identified  were  not  made  under  oath.    They  were  made  during  an 
interview  with  a  probation  officer.    App.  356  (“[T]his  Court  finds 
that  there’s  sufficient  evidence  that  the  defendant  obstructed  the 
administration  of  justice  by  providing  false  statements  to  the 
probation  officer.”).    Accordingly,  the  rule  of  Lincecum  does  not 
apply. 

       We  do  not  mean  to  imply,  of  course,  that  the  District  Court 
could  not  have  found  on  this  record  that  Young  specifically 
intended to obstruct justice, or that the District Court could not have 
imposed  the  enhancement  based  on  Young’s  sworn  testimony 
without making such a finding.  But those determinations are for the 
District  Court  in  the  first  instance.    We  leave  them  for  its 
consideration on remand. 

          IV.   U.S.S.G. § 3E1.1 (Acceptance of Responsibility 
                             Enhancement) 

       Even  without  making  a  finding  that  Young  specifically 
intended to obstruct justice, the District Court could reasonably have 
concluded that he was not entitled to an adjustment for acceptance 
of responsibility under U.S.S.G. § 3E1.1.  But in refusing to apply the 
adjustment,  the  Court  seems  to  have  relied  significantly,  perhaps 
exclusively, on Application Note 4 to § 3E1.1, which reads: “Conduct 



                                     24 
                             




resulting  in  an  enhancement  under  §  3C1.1  (Obstructing  or 
Impeding the Administration of Justice) ordinarily indicates that the 
defendant  has  not  accepted  responsibility  for  his  criminal  conduct.  
There  may,  however,  be  extraordinary  cases  in  which  adjustments 
under  both  [provisions]  may  apply.”    2013  U.S.S.G.  §  3C1.1, 
Application  Note  4;  see  App.  356  (“Based  upon  the  Court’s  finding 
that  [Young]  provided  material[ly]  false  statement[s]  to  the 
probation officer who was conducting the presentence investigation, 
this is conduct that’s inconsistent with the defendant’s acceptance of 
responsibility,  and  .  .  .  the  Court  finds  that  there  are  no 
extraordinary  circumstances  that  would  justify  the  defendant 
receiving a three step reduction . . . .”).   

       Thus,  it  appears  that  the  District  Court,  having  imposed  the 
obstruction  enhancement,  declined  to  adjust  downward  for 
acceptance      of    responsibility     because    no    “extraordinary” 
circumstances justified the application of both adjustments.  In other 
words,  the  Court’s  ruling  on  the  acceptance‐of‐responsibility 
adjustment  was  premised  on  its  ruling  on  the  obstruction 
enhancement.    The  latter  having  been  made  in  error,  the  former 
must fall with it, and application of the acceptance‐of‐responsibility 
adjustment considered on remand.    

                 V.     Substantive Unreasonableness 

       Because  we  vacate  Young’s  sentence  and  remand  for 
resentencing  on  the  basis  of  procedural error,  we  need  not,  and  do 
not, consider his substantive‐unreasonableness argument. See Tutty, 




                                      25 
                            




612 F.3d at 131 (“Where there is procedural error, we may remand to 
the  district  court  for  resentencing  without  proceeding  to  a 
substantive review of the original sentence . . . .”). 

                               CONCLUSION 

      In sum, we hold that there was no error in the District Court’s 
decision not to expressly discuss and reject Young’s arguments for a 
downward  departure  and  a  variance.    But  we  also  hold  that  the 
District Court’s application of the other‐felony‐offense enhancement 
(U.S.S.G.  §  2K2.1(b)(6)(B))  constituted  impermissible  double‐
counting  clearly  prohibited  by  the  Guidelines,  and  that  its  rulings 
concerning  the  obstruction  enhancement  (U.S.S.G.  §  3C1.1)  and  the 
acceptance‐of‐responsibility  adjustment  (U.S.S.G.  §  3E1.1)  were  not 
supported  by  the  necessary  factual  findings.    In  light  of  these 
holdings, we do not reach Young’s argument that his sentence was 
substantively  unreasonable.    We  thus  REMAND  for  resentencing 
consistent with this opinion. 




                                    26 
 1    LOHIER, Circuit Judge, concurring: 

 2          I agree with the majority’s resolution of virtually every issue on appeal, 

 3    including the challenged enhancement under United States Sentencing Guideline 

 4    § 3C1.1.  Even the ultimate outcome reached by the majority on the double 

 5    counting issue under § 2K2.1(b)(5), § 2K2.1(b)(6)(B), and § 2K2.1’s Application 

 6    Note 13(D) is sensible.  But I am not convinced that these provisions 

 7    unambiguously work in tandem to preclude application of the other‐felony‐

 8    offense enhancement to Liddon Young as impermissible double counting.  

 9    Because the provisions, and the intended effect of Application Note 13(D) in 

10    particular, are in my view ambiguous, I would invoke the rule of lenity to 

11    uphold Young’s challenge to the enhancement.  As to that issue, therefore, I 

12    concur in the judgment. 

13                                               I. 

14          We have suggested that double counting is impermissible only when the 

15    applicable Guideline or statute reflects an intent to preclude the application of 

16    two or more enhancements in a single sentence.  See United States v. Reyes, 557 

17    F.3d 84, 87 (2d Cir. 2009) (“[D]efendant has not pointed to any passage of either 

18    the Guidelines or a statute that reflects a legislative intent to preclude the 



                                                 1 
       
 1    application of both the . . . enhancement and a[n] . . . adjustment in a single 

 2    sentence.”); United States v. Morris, 350 F.3d 32, 37 (2d Cir. 2003) (holding that 

 3    “[a]s long as the court does not augment a sentence in contravention of the 

 4    applicable statute or Sentencing Guideline, no forbidden double counting 

 5    occurs,” and concluding that “[d]efendant has offered nothing in the Sentencing 

 6    Guidelines or relevant statutes reflecting an intent to preclude the double 

 7    counting the District Court employed, and has therefore not shown any 

 8    impermissible double counting”) (quotation marks omitted); cf. United States v. 

 9    Vizcarra, 668 F.3d 516, 525‐27 (7th Cir. 2012) (summarizing Second Circuit 

10    precedent as such); but see United States v. Maloney, 406 F.3d 149, 152 (2d Cir. 

11    2005) (allowing double counting “where that is the result clearly intended by 

12    Congress and the Sentencing Commission”).  This presumption in favor of 

13    double counting rests on the Commission’s general endorsement of the 

14    cumulative application of multiple adjustments in Application Note 4(A) to 

15    Guideline § 1B1.1. 

16          The majority advances a narrow textual analysis of § 2K2.1(b)(5), 

17    § 2K2.1(b)(6)(B), and Application Note 13(D) and concludes that the “application 

18    of the other‐felony‐offense enhancement . . . constituted impermissible double‐



                                                2 
       
 1    counting clearly prohibited by the Guidelines.”  As the majority reads 

 2    Application Note 13(D), if § 2K2.1(b)(5) applies, then the application of 

 3    § 2K2.1(b)(6)(B) is plainly confined to those cases in which at least one of the 

 4    firearms was transferred directly “in connection with” another felony offense.  

 5    Under this view, the enhancement under § 2K2.1(b)(6)(B) does not apply when 

 6    the trafficker only has “reason to believe” that the firearms would facilitate 

 7    another felony offense and the tie between the trafficking and the separate felony 

 8    offense is weaker. 

 9                                              II. 

10          As an initial matter, Young never advanced this analysis on appeal or 

11    before the District Court, and the Government has had no opportunity to rebut it.  

12    Setting that obstacle aside, however, there are three reasons to be somewhat 

13    skeptical of the majority’s analysis. 

14                                              A. 

15          First, the language of Application Note 13(D) does not clearly limit the 

16    application of § 2K2.1(b)(6)(B).  Instead, the note refers exclusively to the “in 

17    connection with” language that appears in § 2K2.1(b)(6) when explaining the 

18    circumstances in which double counting must (or, as the application note phrases 



                                                3 
       
 1    it, “would”) occur.  Had the application note further expressly provided that an 

 2    additional enhancement under § 2K2.1(b)(6) is permissible “only” when 

 3    trafficking occurs more directly in connection with a felony, that language would 

 4    plainly foreclose, as impermissible double counting, an additional enhancement 

 5    under the “reason to believe” prong of § 2K2.1(b)(6).  But Application Note 13(D) 

 6    doesn’t expressly preclude double counting under the “reason to believe” prong 

 7    of § 2K2.1(b)(6)(B); it certainly doesn’t do so with the clarity that we’ve come to 

 8    demand before concluding that the Commission intended to preclude double 

 9    counting.  See, e.g., United States v. Leung, 360 F.3d 62, 68‐69 (2d Cir. 2004) 

10    (relying on an application note that “makes clear” the Commission’s intention 

11    with express language indicating that it would “prevent[] ‘double counting’ of 

12    offense behavior” (quoting U.S.S.G. § 3D1.2(c), cmt. n. 5)).   

13          In fact, the immediately preceding sentence in Application Note 13(D) 

14    appears to explicitly endorse double counting in a similar context.  It instructs 

15    sentencing judges to “apply both subsections (b)(1) and (b)(5)” “[i]n a case in 

16    which three or more firearms were both possessed and trafficked.”  Subsection 

17    (b)(5) is the trafficking enhancement, while subsection (b)(1) applies “[i]f the 

18    offense involved three or more firearms.”  Following that sentence, it is entirely 



                                                4 
       
 1    possible that the Commission intended that both enhancements “also would 

 2    apply” (assuming their respective criteria are satisfied) in a case in which the 

 3    transfer of firearms facilitated another nonfirearms felony. 

 4          Had the Commission actually intended to preclude double counting in this 

 5    context through Application Note 13(D), it presumably would have also referred 

 6    to subsection (b)(6)(A), which applies to a defendant who “transferred” a firearm 

 7    with “knowledge, intent, or reason to believe” that it would be transported out of 

 8    the United States, or continued to refer generally to subsection (b)(6), and not 

 9    amended the note to refer only to subsection (b)(6)(B).  The Commission added 

10    prong (A) to § 2K2.1(b)(6) in order to ensure that we treat that conduct in the 

11    same way that we treat the conduct now described in the second clause of 

12    subsection (b)(6)(B).  See U.S. Sentencing Guidelines Manual app. C, amend. 753 

13    (2011) (“Likewise, possessing or transferring a firearm with knowledge, intent, or 

14    reason to believe that it would be transported out of the United States is conduct 

15    sufficiently similar in seriousness to possessing or transferring a firearm with 

16    knowledge, intent, or reason to believe that it would be used or possessed in 

17    connection with another felony offense to warrant similar punishment.”).  In 

18    doing so, the Commission cited United States v. Juarez, 626 F.3d 246 (5th Cir. 



                                                5 
       
 1    2010), in which the Fifth Circuit affirmed the application of both § 2K2.1(b)(5) 

 2    and § 2K2.1(b)(6) enhancements to the same conduct, namely, the transfer of 

 3    firearms with reason to believe that they would be illegally smuggled into 

 4    Mexico.  The Commission’s stated purpose in amending § 2K2.1(b)(6) and its 

 5    reliance on Juarez cast doubt on the majority’s suggestion that the Commission 

 6    intended that both § 2K2.1(b)(5) and § 2K2.1(b)(6)(A) would apply to a defendant 

 7    who transfers firearms with reason to believe that the firearms will be exported, 

 8    but that only § 2K2.1(b)(5) would apply to a defendant who transfers firearms 

 9    with reason to believe that the firearms will be used in connection with a felony 

10    offense in the United States. 

11                                             B. 

12          The second reason to be skeptical of the majority’s analysis is that 

13    § 2K2.1(b)(5) and § 2K2.1(b)(6)(B) (including the “reason to believe” clause of the 

14    latter provision) tackle different harms.  See Maloney, 406 F.3d at 153 (“[W]e 

15    have consistently held that double counting is permissible in calculating a 

16    Guidelines sentence where, as here, each of the multiple Guidelines sections 

17    applicable to a single act serves a distinct purpose or represents a discrete 

18    harm.”).  The trafficking enhancement under § 2K2.1(b)(5) applies when a 



                                                6 
       
 1    defendant transfers two or more firearms with reason to believe that the firearms 

 2    would be used unlawfully, whether or not the unlawful use constitutes a felony.  

 3    Subsection (b)(6)(B) applies if at least one of these firearms is transferred directly 

 4    or indirectly in connection with a felony; to my mind, the conduct captured by 

 5    the subsection represents a greater harm and risk of harm than merely using a 

 6    firearm unlawfully.  And I have trouble seeing how a gun trafficker who 

 7    transfers at least one firearm with “reason to believe” that it would be used in 

 8    connection with another felony offense is less culpable in any meaningful way 

 9    than a trafficker who does so directly in connection with another felony offense. 

10                                               C. 

11          Third, no court has adopted the majorityʹs interpretation of Application 

12    Note 13(D).  To the contrary, our sister circuits have affirmed the imposition of 

13    both enhancements under what appear to be similar circumstances.  See, e.g., 

14    United States v. Fields, 608 F. App’x 806 (11th Cir. 2015); United States v. 

15    Stebbins, 523 F. App’x 1, 2 (1st Cir. 2013).   

16          For these reasons, I would conclude that the two Guidelines provisions 

17    and Application Note 13(D) neither clearly permit nor clearly preclude double 

18    counting in this case.  



                                                  7 
       
 1                                                                   III. 

 2                  As I explained above, however, our precedent appears to presume that the 

 3    Commission intends to permit double counting in the absence of a clear bar.  See, 

 4    e.g., Reyes, 557 F.3d at 87. 

 5                  In the context of an application note that injects ambiguity, the 

 6    presumption is simply wrong‐headed insofar as it means that textual 

 7    ambiguity—which may in some cases, as here, overlap with the absence of a 

 8    “clear” bar against double counting—works to the disadvantage rather than 

 9    advantage of defendants at sentencing.  Such a presumption runs counter to the 

10    rule of lenity, which requires that we resolve any relevant ambiguity in Young’s 

11    favor, not against him.1  See Robers v. United States, 134 S. Ct. 1854, 1859 (2014) 

12    (“[T]he rule of lenity applies only if, after using the usual tools of statutory 
                                                                  
      1  We have assumed without directly concluding that the rule of lenity applies to 
      advisory (as opposed to mandatory) Guidelines after United States v. Booker, 543 
      U.S. 220, 259 (2005).  See United States v. McGee, 553 F.3d 225, 229 (2d Cir. 2009) 
      (applying the rule of lenity, without analysis, to the advisory Guidelines, citing 
      United States v. Simpson, 319 F.3d 81, 86‐87 (2d Cir. 2002) (holding that the rule 
      of lenity applies to the mandatory Guidelines)); United States v. Rivera, 662 F.3d 
      166, 186 (2d Cir. 2011) (Katzmann, J., concurring) (assuming that the rule of lenity 
      applies to the advisory Guidelines).  In my view, the rule of lenity continues to 
      play a vital role in the interpretation of the Guidelines, notwithstanding their 
      advisory nature, because sentencing judges remain procedurally bound to 
      calculate the Guidelines range.  But see United States v. Wright, 607 F.3d 708, 
      716‐20 (11th Cir. 2010) (Pryor, J., concurring) (explaining why the rule of lenity 
      should not apply to the interpretation of advisory Guidelines). 
                                                  8 
       
1    construction, [the court is] left with a grievous ambiguity or uncertainty in the 

2    statute.”) (quotation marks omitted).  I would abandon the effort to divine the 

3    absence of a clear bar to double counting under the Guidelines.  Where, as here, 

4    the text of the relevant Guidelines provisions and application note is unclear 

5    about whether double counting is permitted, the rule of lenity should apply to 

6    foreclose it.  I would vacate the sentence and remand on that basis. 

7          For this reason I concur in the judgment with respect to the majority’s 

8    resolution of the double counting challenge, and I concur fully in its resolution of 

9    all the other issues on appeal. 




                                              9